Citation Nr: 0336789	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 1960 
and November 1960 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The issue of entitlement to an increased evaluation for a 
radical prostatectomy was included in a September 2002 
Statement of the Case but was not noted on the veteran's 
September 2002 Substantive Appeal.  He has not otherwise 
argued that this issue should be further considered on 
appeal.  Accordingly, this issue is not presently before the 
Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's diabetes mellitus is productive of renal 
insufficiency and requires the use of insulin; such renal 
insufficiency, however, has been noted to be mild and to 
result in no limitation of activity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations, and there is no indication 
of additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2003 
letter.  See 38 U.S.C.A. § 5103.  This letter contains a 
description of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this regard, the Board also notes that 38 U.S.C.A. § 
5103(b)(1) prescribes that, if the requested information or 
evidence is not received by VA within one year from the date 
of notification, no benefit may be paid or furnished by 
reason of the claimant's application.  The implementing 
regulation, 38 C.F.R. § 3.159(b)(1), also concerns VA's duty 
to notify claimants of the necessary information and evidence 
pursuant to 38 U.S.C.A. § 5103.  With respect to the time 
limitation, that regulation repeats the statutory language 
stating that "[i]f VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application."  The regulation, 
however, also sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the 30-day period set forth in 38 C.F.R. § 
3.159(b)(1), while perhaps intended to facilitate the earlier 
award of benefits in certain circumstances, might also lead 
to a premature denial of a claim that would be short of the 
one-year period set forth in 38 U.S.C.A. § 5103(a) and could 
result in confusion and inefficiency.  Because of this 
potentially prejudicial effect and the inconsistency between 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the 
Federal Circuit invalidated 38 C.F.R. § 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the veteran's claims file, the Board 
observes that the RO, in its April 2003 letter, notified the 
veteran that he had thirty days to provide additional 
evidence.  In that sense, the procedures incorporated in this 
letter are not consistent with the holding in PVA.

That having been noted, however, the Board has considered the 
totality of the record and the question of whether the 
veteran was actually prejudiced by the RO's actions.  In this 
regard, the Board notes that the veteran was previously 
notified of the type of evidence needed to substantiate his 
claim in an August 2001 letter and that this letter was sent 
more than two years ago.  Given this, as well as the fully 
satisfactory completion of all evidentiary development of 
this case, the Board finds that Board action on this case at 
the present time is warranted, and a stay or remand in light 
of PVA would have no effect on the veteran other than to 
produce unnecessary delay and inconvenience.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases, however, in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a May 2002 rating decision, the RO granted service 
connection for diabetes mellitus on the basis of the 
veteran's service in Vietnam and the addition of diabetes 
mellitus to the list of herbicide-related disorders.  A 20 
percent evaluation was assigned, effective as of June 1996.  
This evaluation has since remained in effect, and the Board 
has considered all relevant evidence beginning with that 
date.  

A VA treatment record from December 1998 reflects that the 
veteran's medical care for his diabetes mellitus was poor; no 
further explanation was provided.  Numerous records, 
beginning in January 1999, however, reflect that this 
disability was under good control.  The veteran's diabetes 
mellitus was described as "borderline" in June 2001, and 
his glucose level was listed as 133 mg/dL in May 2001.

In May 2002, the veteran underwent a VA diabetes examination, 
during which he reported being diagnosed as having diabetes 
mellitus in 1994.  Initially, he had been placed on oral 
medications, but he was currently only on insulin.  He 
described his blood sugar as usually well-controlled.  The 
examination revealed good peripheral pulses in the dorsalis 
pedis and the posterior tibialis, with normal vibratory 
sensation in both lower extremities, including the feet.  The 
relevant diagnosis was diabetes mellitus, type II, with 
hypertension preceding the diabetes by some 15 years.  An 
addendum to this examination report reflects that the 
veteran's renal function was perfectly normal, without any 
evidence of diabetic nephropathy.  

The veteran underwent a VA genitourinary examination in 
January 2003.  This examination revealed no edema in the 
extremities and fair pulses in the dorsal pedis and the 
posterior tibialis.  The pertinent diagnosis was diabetes 
mellitus, with mild renal insufficiency.

The Board also notes that the veteran underwent a VA eye 
examination in January 2003, and this examination revealed 
non-proliferative diabetic retinopathy in both eyes.  The RO 
has granted a separate evaluation for this disability, 
however, and this evaluation is not presently before the 
Board on appeal.

In an April 2003 addendum, the examiner who conducted the 
veteran's April 2003 VA examination noted that his renal 
insufficiency from diabetes was very mild and did not cause 
any limitation of activity.  Any limitation of activity was 
noted to have been from something other than diabetic renal 
insufficiency.  

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this section, a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation contemplates the requirement 
of insulin, a restricted diet, and regulation of activities.  
Compensable complications of diabetes are to be evaluated 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  When diabetes mellitus has been 
conclusively diagnosed, a glucose test should not be 
requested solely for rating purposes.

In this case, the veteran's diabetes mellitus has been shown 
to require insulin, and one of his VA examiners diagnosed 
accompanying renal insufficiency.  This same examiner, 
however, later clarified that the finding of renal 
insufficiency was not indicative of activity restriction.  
Moreover, none of the other medical evidence of record 
indicates restriction of activities on account of diabetes 
mellitus.  Such a finding is necessary for the grant of a 40 
percent evaluation under Diagnostic Code 7913.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 20 
percent for diabetes mellitus, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected diabetes mellitus has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus is denied.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



